   Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 1 of 33




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION




FAIR FIGHT ACTION, INC., et al.,

     Plaintiffs,
                                          Civ. Act. No. 18-cv-5391 (SCJ)
     v.

BRAD RAFFENSPERGER, et al.,

  Defendants.




 PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO
DEFENDANTS’ RENEWED MOTION FOR PARTIAL SUMMARY
                   JUDGMENT
          Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 2 of 33




                                         TABLE OF CONTENTS

TABLE OF AUTHORITIES .................................................................................... ii

INTRODUCTION .....................................................................................................1

STATEMENT OF FACTS ........................................................................................3

I.       Georgia’s History of Racism ...........................................................................3

II.      Exact Match .....................................................................................................6

III.     Procedural History ...........................................................................................9

LEGAL STANDARD ..............................................................................................10

ARGUMENT ...........................................................................................................12

I.       The totality of the circumstances test applies to Plaintiffs’ Section 2
         challenge to Exact Match, and Brnovich is of limited relevance. .................12

II.      Genuine issues of fact exist about whether Exact Match violates
         Section 2 under the totality of the circumstances. .........................................14

III.     Genuine issues of fact exist about whether Exact Match violates
         Section 2 under Brnovich’s guideposts. ........................................................17

CONCLUSION ........................................................................................................25




                                                            i
          Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 3 of 33




                                       TABLE OF AUTHORITIES

CASES
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) ............................................ 11

Arizona v. Inter Tribal Council of Arizona, Inc., 570 U.S. 1 (2013) ....................... 13

Brnovich v. Democratic National Committee, 141 S. Ct. 2321 (2021) ............passim

Burton v. City of Belle Glade, 178 F.3d 1175 (11th Cir. 1999) .............................. 13

Chisom v. Roemer, 501 U.S. 380 (1991) ................................................................. 25

Greater Birmingham Ministries v. Secretary of State for Alabama,
  992 F.3d 1299 (11th Cir. 2021) .......................................................................... 13

Nipper v. Smith, 39 F.3d 1494 (11th Cir. 1994) ...................................................... 11

Schwier v. Cox, 340 F.3d 1284 (11th Cir. 2003) ....................................................... 8

Shahar v. Bowers, 120 F.3d 211 (11th Cir. 1997) ..................................................... 5

Thornburg v. Gingles, 478 U.S. 30 (1986) ..................................................11, 13, 17

United States v. Marengo County Commission, 731 F.2d 1546 (11th
  Cir. 1984) ............................................................................................................ 16

STATUTES
52 U.S.C. § 10301 ..............................................................................................11, 12

52 U.S.C. § 21083(a)(5)(B)(i)..............................................................................8, 24

Ga. Code Ann. § 21-2-217 (1982) .....................................................................20, 21

Ga. Code Ann. § 21-2-221 (1982) .....................................................................20, 21

OTHER AUTHORITIES
Fed. R. Civ. P. 56(a)................................................................................................. 10




                                                            ii
          Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 4 of 33




Nat’l Ass’n of Sec’ys of State, NASS Report: Maintenance of State
  Voter Registration Lists (updated Dec. 2017),
  https://www.nass.org/sites/default/files/reports/nass-report-voter-
  reg-maintenance-final-dec17.pdf ........................................................................ 24

Public Papers of the Presidents, Lyndon B. Johnson, Vol. 2, Aug. 6,
  1965 (1966) ........................................................................................................... 1




                                                           iii
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 5 of 33




                                INTRODUCTION

      The Voting Rights Act (VRA) was enacted to “achieve at long last what the

Fifteenth Amendment had sought to bring about 95 years earlier: an end to the

denial of the right to vote based on race.” Brnovich v. Democratic Nat’l Comm.,

141 S. Ct. 2321, 2330 (2021). As President Lyndon B. Johnson observed, the VRA

is “one of the most monumental laws in the entire history of American freedom.”

Public Papers of the Presidents, Lyndon B. Johnson, Vol. 2, Aug. 6, 1965, p. 841

(1966). Georgia’s Exact Match policy violates Section 2 of the VRA and amply

demonstrates the continued relevance of the Act.

      Under Exact Match, the State matches information on voter registration

applications against information in the state Department of Driver Services (DDS)

or the federal Social Security Administration (SSA) databases to “verify”

applicants’ citizenship and identity. An applicant whose information cannot be

verified must provide additional proof of identification or citizenship before the

applicant may vote. While this policy may sound innocuous in theory, it is

pernicious in practice. The Secretary of State (SOS) requires a character-by-

character match widely understood to result in false nonmatches. SOS General

Counsel Ryan Germany testified he had seen “error rates” of “20 or 30 percent”

when the SOS matched voter registration information against the SSA database,

which, he noted, “seem[ed] pretty ridiculous.” SAMF ¶ 420. Meanwhile, for
                                          1
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 6 of 33




citizenship, the State uses a database it knows to contain outdated information. As

a result, applicants—particularly Black and brown applicants—are incorrectly

flagged and prevented from voting unless they provide additional proof. This

policy is the very definition of a burden on the right to vote.

      Kia Marlene Carter’s story paints a vivid picture of Exact Match’s flaws. At

the polls in 2018, Ms. Carter was told she was not a citizen. But Ms. Carter was

born in Virginia and had voted in Georgia since she was eighteen years old. At a

loss as to what to do, the poll workers sent Ms. Carter to the Henry County voter

registration office, where she was told to get her registration fixed before the next

election; she was not offered a provisional ballot. Ms. Carter “didn’t even know

where to begin to fix” her registration and prove her citizenship. SAMF ¶ 516. She

was not allowed to vote in the 2018 gubernatorial election.

      Ms. Carter is not alone, as Plaintiffs’ declarations and other evidence show.

Voters of color bear the brunt of the State’s Exact Match policy. As of January

2020, people of color comprised over 75% of those in “pending” status for

citizenship nonmatches despite comprising only 37% of active registered voters in

the State. People of color were between six and ten times more likely to be in

“Missing ID Required” (MIDR) status than white registrants. The disparities are

stark, burdensome, and state-sanctioned.



                                           2
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 7 of 33




      Plaintiffs’ evidence is sufficient to establish that Exact Match violates

Section 2, and at minimum, establishes a genuine dispute of material fact.

Defendants’ renewed motion for summary judgment should be denied.

                            STATEMENT OF FACTS1

I.    Georgia’s History of Racism

      Georgia has a long history of overt racism. In its first four constitutions,

Georgia limited voting rights to white males. See Expert Report of Dr. Adrienne

Jones at 2, ECF No. 92 (Jones Report). During Reconstruction, when Georgia was

forced to extend the franchise, the State used poll taxes, voter purges, grandfather

clauses, literacy tests, and all white primaries to keep Black citizens from voting.

See Pls.’ Corrected Statement of Additional Material Facts ¶¶ 1131–1132, 1162,

ECF No. 506 (SAMF); Expert Report of Peyton McCrary at 13-15, ECF No. 339

(McCrary Report). As soon as Reconstruction ended and Georgia was released

from federal oversight, Georgia again excluded Black voters through less direct

means. Jones Report at 3; see also SAMF ¶¶ 1160–1161.

      The VRA outlawed Georgia’s creative maneuvers and explicitly sought to

extend the franchise to all citizens. Georgia staunchly opposed the VRA,

1
 Unlike Defendants, Plaintiffs have filed a statement of facts with this brief,
pursuant to Local Rule 56.1(B). This statement of facts contains excerpts from
Plaintiffs’ SAMF (Corrected), ECF No. 506—specifically, it excerpts all the
SAMF paragraphs cited in this brief.

                                          3
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 8 of 33




repeatedly mounted legal challenges, and refused to submit its electoral laws to the

Department of Justice (DOJ) for preclearance. SAMF ¶¶ 1133–1136. When

Georgia did submit its proposed election laws, DOJ blocked the proposals because

of their retrogressive effects on voters of color. Id. ¶ 1137.

      Defendants dismiss this history as “sad and distant.” Defs.’ Renewed Mot.

for Summ. Judgment at 20, ECF No. 623. But “distant” it is not, and “sad”

mischaracterizes its deliberate cruelty. In 2006, then-Governor Sonny Perdue

stoked fears that immigrants might participate in Georgia elections, stating: “It is

simply unacceptable for people to sneak into this country illegally on Thursday,

obtain a government-issued ID on Friday, head for the welfare office on Monday,

and go to vote on Tuesday.” SAMF ¶ 1149. In 2018, then-Secretary of State Brian

Kemp accused Democrats of “registering all these minority voters that are out

there.” ECF No. 481-1 at 204. And in the last five years alone, a congressional

candidate’s husband referred to Black Democrats as being on the “plantation”; a

gubernatorial candidate drove a “deportation bus” around the State, adorned with a

sign warning that the bus contained “[m]urderers, rapists, kidnappers, [and] child

molesters”; and an ousted congressman offered to give voters rifles to ward off the

“looting hordes from Atlanta.” SAMF ¶¶ 1150–1156. In the 2018 gubernatorial

election, a hate group called voters pretending to be Oprah Winfrey, calling



                                           4
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 9 of 33




Winfrey a “magical Negro” and dubbing Stacey Abrams her “fellow Negress” and

a “poor man’s Aunt Jemima.” SAMF ¶ 1148.

      Voting in Georgia is also strikingly polarized. Beginning in the 1990s, white

voters shifted dramatically to the Republican Party, with Democratic support

dropping from 45% in the 1990s to just 25% by 2002. Id. ¶ 1139. That ratio has

remained stable ever since: 25% of white voters cast a ballot for the Democratic

gubernatorial candidate in 2014, while 73% voted for the Republican. Id. ¶ 1140.

By contrast, since 1992, Black support for the Democratic Party has remained

high, hovering between 81% and 92%. Id. ¶ 1139. In 2014, just 10% of Black

voters supported the Republican gubernatorial candidate. Id. ¶ 1140.

      Georgia has elected just three Black candidates to non-judicial statewide

office: Reverend Raphael Warnock as U.S. Senator this year; Mike Thurmond as

Labor Commissioner in 1999; and Thurbert Baker as Attorney General in 1997.2

Centuries of discrimination have resulted in Black Georgians having markedly

worse educational achievement, employment rates, health outcomes, and rates of

houselessness than white Georgians, not to mention lower income and wealth. See

SAMF ¶¶ 1141–1146. Nearly 40% of Hispanic Georgians and 17% of Black



2
  Questions of “political history,” such as who was a political official at any given
time, are appropriate subjects of judicial notice, as they are not subject to
reasonable dispute. Shahar v. Bowers, 120 F.3d 211, 214 (11th Cir. 1997).

                                          5
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 10 of 33




Georgians lack a high school degree, as compared to just 10% of non-Hispanic

whites. McCrary Report at 76. Compared to just 5.6% of non-Hispanic whites,

11.5% of Black Georgia residents are unemployed. Id. at 76–77. And Black and

brown Georgians are overwhelmingly more likely than non-Hispanic white

Georgians to live below the poverty line—24.4% of Black residents, 26.7% of

Hispanic residents, and just 11.1% of white residents.

      Georgia’s long and persistent efforts to prevent eligible Black and brown

residents from voting underlie the Exact Match policy.

II.   Exact Match

      The SOS says that it applies Exact Match to confirm an applicant is a citizen

and to determine whether an applicant’s first name, last name, date of birth, and

last four digits of the Social Security Number match the information in the DDS or

SSA databases. See SAMF ¶ 416. A citizenship nonmatch places the registration in

“pending” status; a nonmatch in any other field relegates the registration to

“MIDR” status. Flagged applicants may not vote until they provide further proof of

ID or citizenship. See id. ¶¶ 434–437.

      Exact Match is inherently flawed. For citizenship, Exact Match relies on

outdated information to “verify” voter registrations. Specifically, for naturalized

citizens who obtained driver’s licenses before they were naturalized, the DDS

database rarely reflects updated citizenship status. As a result, Exact Match often
                                          6
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 11 of 33




falsely flags these citizens as noncitizens and does not process their voter

registrations. SAMF ¶¶ 439–441, 496. Once flagged, applicants must provide proof

of citizenship to their county board of elections within twenty-six months (even if

the applicants never discover that the proof is required). Absent proof, the State

rejects the applicant’s registration outright. Id. ¶¶ 427, 435, 495.

      Exact Match is just as dysfunctional when it comes to “verifying” identity.

The SOS has designed Exact Match to yield nonmatches for even a single-

character difference (such as a misplaced space, hyphen, letter, or number)

between information in the voter registration database and the DDS or SSA

databases. SAMF ¶ 453; see also id. ¶¶ 454, 458, 460, 461. These differences can

occur because of errors in data entry from paper voter registration forms, incorrect

data in the DDS or SSA databases, or immaterial differences in how information is

entered across the various databases—errors that are not the applicants’ fault and

bear no connection to the applicants’ eligibility to vote. See SAMF ¶¶ 418, 420.

      Registrants in “pending” status for citizenship reasons are disproportionately

people of color. As of January 2020, people of color comprised more than 75% of

those in “pending” status for citizenship nonmatches despite comprising only 37%

of the active registered voters in the State. Id. ¶ 604; see id. ¶ 605 (finding Hispanic

and Asian registrants comprised 31.2% of registrants in “pending” status even

though they made up only 5.7% of active registrants); see also id. ¶ 439. Just as
                                           7
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 12 of 33




striking, registrants of color were between six and ten times more likely to be in

“MIDR” status than non-Hispanic white registrants. Id. ¶ 606. Though fewer than

30% of active registered voters were Black, nearly 70% of voters in “MIDR” status

were Black. Id. ¶ 607.

      The racially disparate impact of Exact Match is on par with its checkered

history. The 2002 Help America Vote Act (HAVA) directed state election officials

to match voter registration information with state motor vehicle authority databases

“to the extent required to enable each such official to verify the accuracy of the

information provided.” 52 U.S.C. § 21083(a)(5)(B)(i).3 When HAVA was enacted,

Georgia had in place a voter registration policy that was later held to violate the

VRA because it struck voters from the rolls based on “information irrelevant” to

their eligibility. Schwier v. Cox, 340 F.3d 1284, 1294 (11th Cir. 2003).

      In the wake of Schwier, Georgia introduced Exact Match, but it did so

without obtaining DOJ preclearance. McCrary Report at 55. In 2009, after the State

had made repeated (inadequate) submissions to the federal government, DOJ

denied preclearance for Exact Match, explaining the policy did “not produce

accurate and reliable information” and “an error as simple as transposition of one



3
  HAVA does not require an exact match and does not specify the consequences a
state must impose in the event of a nonmatch. Defendants mischaracterize Exact
Match as “HAVA match.” See infra at 24.

                                          8
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 13 of 33




digit of a driver license number can lead to an erroneous notation of a non-match

across all compared fields.” SAMF ¶¶ 406–407. As DOJ observed, the “impact of

these errors falls disproportionately on minority voters.” Id. ¶ 408.4

       DOJ’s assessment of the racially disparate impact of Exact Match proved

true, yet Georgia did nothing to eliminate that impact. In the 2018 general election,

Exact Match was estimated to have obstructed the registrations of more than

53,000 Georgians, over 70% of whom were reported to have been voters of color.

Id. ¶ 609. The SOS acknowledged that more than 65% of first-time voters placed

in “pending” status were Black. Id. ¶¶ 611–612. Even though the SOS has long

known Exact Match has a racially disparate impact on Black and brown voters’

opportunities to register and to vote, the policy remains in place. Id. ¶ 614.

III.   Procedural History

       Plaintiffs brought suit in November 2018, contending that several of the

SOS’s and State Election Board’s policies and practices violated Georgia voters’

constitutional and statutory rights. See Second Am. Compl., ECF No. 582.

Defendants moved for summary judgment, and the Court denied summary

judgment on Plaintiffs’ challenges to three policies: absentee ballot cancellations;



4
 DOJ precleared Exact Match only after the SOS submitted a proposal that “called
for careful monitoring” of the process “on a daily basis,” with “prompt notice to
any applicant whom the system could not verify.” McCrary Report at 63.

                                           9
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 14 of 33




Exact Match; and the inaccuracy of Georgia’s voter list. The Court denied

summary judgment on all counts with respect to Exact Match, see ECF No. 617 at

56–57 (Count I); id. at 74–75 (Count II); id. at 83–84 (Count III), and deferred

ruling on the Section 2 claim until the United States Supreme Court’s ruling in

Brnovich v. Democratic National Committee, id. at 95. With this Court’s leave,

Defendants have now moved for partial summary judgment on the Section 2 claim

on all of the policies challenged in the complaint. See ECF No. 623 at 9–10.5

      The sole question before this Court regarding Section 2 is whether Plaintiffs’

challenge to Exact Match can proceed.6 For the reasons set forth below, the Court

should deny Defendants’ renewed motion for summary judgment on this claim.

                              LEGAL STANDARD

      Summary judgment is proper only where the movant proves “there is no

genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). “The evidence of


5
 Although Defendants did not file a motion alongside their memorandum of law,
Plaintiffs will treat Defendants’ memorandum as a renewed motion.
6
  Plaintiffs have not argued the SOS’s voter list inaccuracies or the inadequate
training on absentee ballot cancellations—the only two other challenged policies
that remain in the case—violate the VRA. And the remaining VRA claims are no
longer in the case because of the Court’s earlier summary judgment rulings.
Plaintiffs further note that, while Defendants argue the voter list accuracy claim
was dismissed for Counts II and III, see ECF No. 623 at 3 n.2, this Court was clear
that summary judgment was denied as to Plaintiffs’ claims concerning list accuracy
in Count I—the only count to which Plaintiffs argued this evidence was relevant at
summary judgment, ECF No. 617 at 94.

                                         10
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 15 of 33




the non-movant is to be believed, and all justifiable inferences are to be drawn in

his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). To show a

genuine dispute of material fact, “all that is required is that sufficient evidence

supporting the claimed factual dispute be shown to require a jury or judge to

resolve the parties’ differing versions of the truth at trial.” Id. at 249 (quoting First

Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288–89 (1968)).

      In evaluating a vote-denial claim under Section 2, the plain text of the VRA

requires a court to determine whether, under “the totality of the circumstances,” a

voting qualification or voting practice “results in a denial or abridgment” of the

right to vote “on account of race or color.” 52 U.S.C. § 10301; see also Brnovich,

141 S. Ct. at 2337–38. The totality of the circumstances includes factors such as

the history of racism in the jurisdiction, racial polarization in voting, the use of

overt racial appeals in campaigns, socioeconomic disparities across races, the

success of candidates of color in elections, and the tenuousness of the challenged

policy—factors collectively dubbed the “Senate Factors.” See Thornburg v.

Gingles, 478 U.S. 30, 36–37 (1986). “The presence or absence of each factor . . .

serves as a piece of evidence pointing either towards or away from an ultimate

conclusion that an electoral system is or is not” abridging the right to vote based on

race. Nipper v. Smith, 39 F.3d 1494, 1526 (11th Cir. 1994).



                                           11
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 16 of 33




      The totality of the circumstances remains the operative standard, which

Brnovich did not change. In Brnovich, the Supreme Court addressed Section 2 in

the context of challenges to time, place, and manner restrictions as to how and

where voters can cast ballots. See 141 S. Ct. at 2340. The Court underscored that

its opinion neither set forth prerequisites to Section 2 vote-denial claims nor

“announce[d] a test to govern all VRA” vote-denial claims. Id. at 2336. Instead, the

opinion highlighted five “guideposts” that could carry significant weight in certain

vote-denial contexts such as Brnovich: (1) the burden on the voter; (2) comparable

practices when the VRA was amended in 1982 and today; (3) the racial disparity

created by the practice; (4) the practice’s role in the context of the state’s electoral

system as a whole; and (5) the legitimacy and strength of the state’s interest served

by the practice. Id. at 2338–41. In addition, the Court emphasized that certain

Senate Factors—those addressing past and present discrimination—are likely to be

especially significant. See id. at 2340.

                                    ARGUMENT

I.    The totality of the circumstances test applies to Plaintiffs’ Section 2
      challenge to Exact Match, and Brnovich is of limited relevance.

      Under Brnovich, the relevant Section 2 inquiry is whether, “under the

totality of the circumstances,” a policy or practice abridges the right to vote on

account of race. Brnovich, 141 S. Ct. at 2336; 52 U.S.C. § 10301. Looking at the

                                           12
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 17 of 33




totality of the circumstances, a Court must assess “the impact of the contested

structure or practice” based on “objective factors,” Burton v. City of Belle Glade,

178 F.3d 1175, 1198 (11th Cir. 1999) (quoting Gingles, 478 U.S. at 44), including

the policy’s racially disparate impact and the social and historical conditions giving

rise to racial discrimination in voting. See Gingles, 478 U.S. at 36–37.7

      Notwithstanding Defendants’ claims to the contrary, Brnovich’s

“guideposts” are not applicable to all Section 2 vote-denial challenges. Brnovich

expressly cabins its reach to time, place, and manner restrictions. See 141 S. Ct. at

2333; see also id. at 2336, 2337, 2339, 2340. Time, place, and manner restrictions

generally govern how federal elections are held, while voter qualifications regulate

who may vote in them. Cf. Arizona v. Inter Tribal Council of Ariz., Inc., 570 U.S.

1, 16 (2013).8 Arizona’s out-of-precinct policy and ballot-harvesting ban at issue in

Brnovich required voters to cast ballots at their assigned polling places and place

their ballots in the mail themselves. 141 S. Ct. at 2334. Both policies regulated how



7
  Brnovich abrogated Greater Birmingham Ministries v. Secretary of State for
Alabama, 992 F.3d 1299, 1331–32 (11th Cir. 2021), by making clear the Senate
Factors remain relevant to vote-denial claims. See Brnovich, 141 S. Ct. at 2340
(rejecting argument that “these factors should be disregarded” in every vote-denial
case).
8
  Although Section 2 does not implicate the Elections Clause, the Court’s repeated
references to “time, place, and manner regulations” in Brnovich evoke the
distinction the Court has set forth in that line of cases.

                                         13
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 18 of 33




voters cast their ballots; neither limited who could vote in the first place. By

contrast, Exact Match regulates who may vote in elections—only those whose

voter registration applications exactly match government records. In other words,

Exact Match is not a time, place, or manner restriction to which Brnovich applies.

      Exact Match also bears little resemblance to the rules challenged in

Brnovich. There, the challenged rules regulated how and where voters could cast

their ballots. By contrast, Plaintiffs challenge a voter registration system that is

uniquely burdensome both because of the SOS’s needlessly stringent protocol, and

because of the SOS’s maladministration of that protocol. The SOS unnecessarily

requires an exact match, relies on flawed databases, fails to timely notify

applicants whose registrations are flagged, and fails to provide adequate training as

to how applicants can cure the falsely flagged registrations. This poorly designed

and error-filled system precludes eligible applicants from exercising their franchise

no matter how much effort those applicants would willingly assume. This system is

different in kind from the policies Brnovich addressed.

II.   Genuine issues of fact exist about whether Exact Match violates Section
      2 under the totality of the circumstances.
      Under the “totality of circumstances,” more than a genuine issue of material

fact exists as to whether Exact Match violates Section 2. Defendants’ brief all but

ignores the powerful historical and societal facts at play in this inquiry. Following


                                           14
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 19 of 33




Section 2’s admonishment to consider the “totality of the circumstances,” such

circumstances, including those identified in Brnovich, are discussed below.

      Disparate Impact. Defendants themselves cite Plaintiffs’ evidence of the

disparate impact Exact Match has on the registrations of people of color, see ECF

No. 623 at 16—which, as Plaintiffs’ expert has explained, amounts to a significant

disparate burden on communities of color, see infra at 21–22.

      History of Discrimination. Brnovich stressed that the key historical question

under the totality-of-the-circumstances inquiry is whether “minority group

members suffered discrimination in the past (factor one)” and whether “effects of

that discrimination persist (factor five).” 141 S. Ct. at 2340. Defendants concede

the State’s sordid history of state-sanctioned racism against Black voters, stating:

“Georgia had a long and sad history of racist policies in a number of areas

including voting. A fact of which this Court can take judicial notice.” ECF No.

450-1 at 47 n.38. Just as Georgia officials once asked Black registrants “how the

writ of habeas corpus [could] be suspended” before allowing them to vote,

McCrary Report at 14, Georgia now asks registrants to navigate a Byzantine

system structured to disproportionately exclude voters of color. See SAMF ¶ 615.

      Present-Day Effects of Racism. The effects of centuries of discrimination

continue to permeate Georgia society. Over twice as many Black Georgians as

white Georgians live below the poverty line, SAMF ¶ 1145; the unemployment
                                         15
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 20 of 33




rate for Black Georgians is double that of their white counterparts, id. ¶ 1144; and

Black Georgians are less likely to attain a high school or college degree, id. ¶ 1146.

      The other Senate Factors, particularly racial appeals in campaigns, polarized

voting, and the dearth of candidates of color for statewide office, are relevant in

their own right and because they provide additional evidence of continuing racial

animus. See Brnovich, 141 S. Ct. at 2340. Plaintiffs’ evidence provides such proof.

      Overt Racial Appeals in Campaigns. Plaintiffs’ evidence demonstrates that

racism continues to drive legislative policy and political campaigns. See supra at

4–5. In recent election cycles, candidates have called Black voters “slaves to the

Democratic Party,” dubbed prominent Democrats as Nazis, referred to Stacey

Abrams by a racially charged epithet, and prominently identified with white

supremacist organizations. See SAMF ¶¶ 1152–1156.

      Racial Polarization and Political Responsiveness. Plaintiffs’ evidence

reveals voting remains highly racially polarized. See SAMF ¶¶ 1139–1140. Not

only is this fact relevant on its own, but it also provides “strong evidence that the

elected officials are not meeting the political needs” of voters of color. United

States v. Marengo Cnty. Comm’n, 731 F.2d 1546, 1573 (11th Cir. 1984).

      Success of Candidates of Color. Just three Black candidates have ever been

elected to non-judicial statewide office. See supra at 5.



                                          16
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 21 of 33




       In sum, racism in Georgia is not the “distant” phenomenon Defendants

claim. ECF No. 623 at 20. Defendants’ motion must be denied because Plaintiffs

have presented ample evidence to show a genuine dispute as to whether, under the

totality of the circumstances, Georgia’s elections are equally open.

III.   Genuine issues of fact exist about whether Exact Match violates Section
       2 under Brnovich’s guideposts.
       In addition to showing a genuine dispute of fact regarding the usual factors

in the totality-of-the circumstances analysis, the record is replete with genuine

issues of material fact that speak to the Section 2 guideposts highlighted by

Brnovich (if indeed Brnovich even applies). Those guideposts reveal Georgia’s

electoral system is not “equally open” to voters of color. 141 S. Ct. at 2341.

       As a threshold matter, not all of the guideposts are relevant to every Section

2 vote-denial challenge. Section 2 claims are “peculiarly dependent upon the facts

of each case.” Gingles, 478 U.S. at 79 (quotation marks omitted). In Brnovich

itself, the Court declined to consider certain guideposts—such as comparable

practices in 1982—when analyzing the ballot-harvesting ban, even as it considered

this factor when evaluating the out-of-precinct policy. Compare 141 S. Ct. at 2345,

with id. at 2346–49. Likewise, comparing Exact Match to policies in place in 1982

is inapposite since the SOS’s policy of matching voter registration information to

the DDS database was adopted largely in response to HAVA, a law not enacted

until 2002. Defendants appear to agree, addressing only a few of the Brnovich
                                        17
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 22 of 33




guideposts. See ECF No. 623 at 16. But even if all five guideposts were relevant,

Plaintiffs’ challenge survives summary judgment.

      First, the “size of the burden[s] imposed” by Exact Match are significant.

Brnovich, 141 S. Ct. at 2338. They are hardly the “usual burdens of voting,” such

as providing a photo ID at the polls or arriving at a particular time and place to

vote, which often bear on how a ballot is cast. ECF No. 623 at 14–17. With Exact

Match, the SOS has erected a novel set of hoops Georgians must jump through

before being allowed to even register to vote. See SAMF ¶¶ 497–498. Applicants

must first find out that their applications have been placed in “MIDR” or

“pending” status (easier said than done, given the pervasive errors in the mailing

address information DDS collects, see SAMF ¶ 726, Exhs. 28, 664, and notice

issues, see SAMF ¶¶ 499–500, 527–528) and then cure the flag by providing the

documents the SOS demands (again, not an easy task, given voter, county official,

and poll worker confusion about what documents suffice to cure Exact Match

flags, see, e.g., id. ¶¶ 483–484, 529, 555–556).9 In other words, Exact Match

requires eligible applicants—who have made no errors of their own—to take

additional action to cure the SOS’s errors before being able to vote.



9
  Defendants’ passing observation that Georgia provides various ways of
registering to vote is a red herring given that all voter registration applications,
regardless of form, are subject to Exact Match. ECF No. 623 at 14–15.

                                           18
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 23 of 33




      Plaintiffs have presented the testimony of Georgians who have been

burdened by Exact Match, including both natural-born and naturalized citizens

who were falsely flagged as noncitizens and either could not vote or were made to

clear unnecessary hurdles to vote. See SAMF ¶¶ 516–521 (describing how natural-

born citizen Kia Carter was told she could not vote because she was flagged as a

noncitizen in the voter registration database, despite having previously voted);

id. ¶ 529; Exhs. 136, 271 (describing how eighty-year-old Ngoc Anh Thi Tran was

given conflicting information and told she could not vote until she produced her

naturalization paperwork because she was flagged as a noncitizen). Simply calling

a burden “minimal” does not make it so. ECF No. 623 at 15; see also SAMF

¶¶ 443–445, 453, 455–456, 513–515, 617.

      These experiences illustrate another flaw in Defendants’ argument. While a

State may set up its own system of voter registration, it does not have the right to

arbitrarily exclude eligible voters from that system by virtue of its unnecessary

complexity and the SOS’s inability to administer that system. Here, Defendants

attempt to justify a voter registration system that is not only untethered from the

requirements of federal law but riddled with errors. By no measure did Brnovich

bless state dysfunction as a “usual burden” of voting. Attempting to mask the

burdens of Exact Match, Defendants assert that registrants are marked as “active”

“even if they fail the matching process.” ECF No. 623 at 15. Defendants are
                                          19
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 24 of 33




wrong. Applicants flagged for a citizenship nonmatch are not registered and their

applications are placed in “pending” status and rejected unless the nonmatch is

fixed within twenty-six months. See SAMF ¶¶ 427, 435, 495. Applicants flagged

for a nonmatch for other reasons are placed in “MIDR” status and not moved to

fully “active” status until they cure their registrations. See id. ¶¶ 436–437. The

process is more burdensome for voters with limited resources, time, education,

and/or English proficiency, as was the case for some of Plaintiffs’ declarants. See

id. ¶¶ 439, 516–521, 529, 608.

      Second, Exact Match was not “standard practice” in 1982. Defendants are

wrong to tout Exact Match as having a “long pedigree.” ECF No. 623 at 15–16

(quoting Brnovich, 141 S. Ct. at 2339). The SOS devised Exact Match in the wake

of HAVA’s passage in 2002—although HAVA has never required either an exact

matching protocol or the denial or subordinate classification of registrations that do

not match. McCrary Report at 55.

      Even if the Court were to look back to 1982, Exact Match is not the type of

policy or practice in use at the time. In 1982, Georgia required voter registration

applicants to provide an election registrar with “proper identification and

information” that the registrar would use to complete a simple registration card

with the voter’s identifying information. Ga. Code Ann. §§ 21-2-217, -221



                                          20
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 25 of 33




(1982).10 The voter would then take an oath that required the voter to swear to or

affirm their citizenship and eligibility to vote. Id. No Georgians were kept off the

rolls because their registration cards did not match information entered into a

different state or federal database, by a different person, at a different time.11

Plaintiffs do not dispute that voters must be eligible, or that the State may take

reasonable steps to ascertain eligibility. But Exact Match is not reasonable, and

past practice does not condone the current system.

      Third, the “size of [the] disparities” resulting from Exact Match is

significant. Brnovich, 141 S. Ct. at 2339; see SAMF ¶¶ 600–601. Plaintiffs’ expert

found that, as of January 2020, people of color comprised more than 75% of those

in “pending” status for citizenship nonmatches, even though people of color made


10
  The relevant statute in 1982 stated: “Any person desiring to register as an
elector” must “furnish such officer with proper identification and information
which will enable him to fill in all blanks appearing on the registration card.” Ga.
Code Ann. § 21-2-221 (1982). The statute continued: “[P]roper identification may
be made by exhibiting a valid driver’s license, birth certificate, or any other
document that will reasonably reflect the true identity of the applicant. Upon
completion of the form, the officer shall administer the oath to the applicant.” Id.
(emphases added). Notably, Georgia law in 1982 did not require proof of
identification to vote at the polls, marking a further departure from the State’s
current regime. These 1982 statutes are attached as Exhibit A.
11
  Defendants undermine their own argument that Exact Match has a “long
pedigree,” ECF No. 623 at 15–16 (quoting Brnovich, 141 S. Ct. at 2339), citing a
case that proves Plaintiffs’ point: Registrars verified voters’ eligibility by merely
asking a series of questions rather than requiring rigid documentary proof, see id.
(citing McCoy v. McLeroy, 348 F. Supp. 1034, 1036–37 (M.D. Ga. 1972)).

                                           21
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 26 of 33




up only 37% of active registered voters in the State. SAMF ¶ 604. Nearly 40% of

the people in “pending” status for citizenship reasons were Black, compared to

30% of the State’s active registrants. Id. ¶ 602. Hispanic and Asian registrants

made up just over 30% of the registrants in “pending” status even though they

made up less than 6% of the State’s active registrants. Id. ¶ 605; see also id. ¶ 603.

These numbers are not “[s]mall disparities.” Brnovich, 141 S. Ct. at 2339.

      The overly stringent protocol of name and birthdate matching likewise has a

significant racially disparate impact. Plaintiffs’ expert found applicants of color are

six to ten times more likely than non-Hispanic white registrants to be in “MIDR”

status. SAMF ¶¶ 606–607 (finding Black registrants comprised less than 30% of

all active registrants but nearly 70% of registrants in “MIDR” status, while non-

Hispanic whites made up more than half of all registrants but only 11.4% of

registrants in “MIDR” status). This finding alone shows a genuine dispute of

material fact as to Exact Match’s substantial disparities.

      Defendants claim this finding “is magnifying a small disparity of less than

2% between those groups,” ECF No. 623 at 16, but that claim is belied by the

numbers. A “meaningful comparison,” Brnovich, 141 S. Ct. at 2339, between

Exact Match’s impact on voters of color and white voters shows a disparity of six

to ten times—a disparity significantly greater in order of magnitude than that in

Brnovich, where, “a little over 1% of Hispanic voters, 1% of African-American
                                          22
       Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 27 of 33




voters, and 1% of Native American voters” cast an out-of-precinct ballot, while the

“rate was around 0.5%” for “non-minority voters.” 141 S. Ct. at 2344–45.

      Reading Brnovich to require large absolute disparities is illogical. VRA

claims will frequently challenge policies that have a severely destructive impact

but affect only a relatively small percentage of voters, as the VRA’s very purpose

is to enfranchise traditionally minority communities. Although the Court in

Brnovich questioned the very small percentages at issue in that case, it by no

means announced a rule that no policy whose absolute impacts affect less than a

large percentage of a jurisdiction’s voters could ever violate the VRA. Rather,

Brnovich’s fact-specific inquiry permits courts to recognize that voting practices

that create a chasm between voters of different races violate Section 2, irrespective

of whether those practices affect a large percentage of the total voting population.

The stark racial disparities caused by Exact Match are paradigmatic of a voting

system that is “unequally open.” Brnovich, 141 S. Ct. at 2345.

      Fourth, looking to the State’s “entire system of voting” only strengthens

Plaintiffs’ arguments. Id. at 2339. Every voter registration application is subject to

Exact Match. Unlike a challenge to a voting rule that affects one method of casting

a ballot, Plaintiffs’ challenge is to the system impeding any registrant’s ability to

register and cast a ballot by any method. Thus, this guidepost strongly cuts in

Plaintiffs’ favor, and Defendants do not argue otherwise.
                                          23
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 28 of 33




      Fifth, Exact Match does not serve any state interest. To begin, Exact Match

does not serve a state interest in complying with federal law. HAVA directs state

election officials to “enter into an agreement to match” voter registration

information with information in the state motor vehicle authority database “to the

extent required to enable each such official to verify the accuracy of the

information provided on applications for voter registration.” 52 U.S.C.

§ 21083(a)(5)(B)(i). HAVA does not specify how states are to “verify” voter

registrations and does not require states to exactly match names, birthdates, and

citizenship information. See id.; SAMF ¶¶ 391–393; see also id. ¶ 387.12 Nor does

HAVA set forth requirements for the consequences of nonmatches.

      Defendants have not shown Exact Match serves a state interest in preventing

fraud either. Defendants proffer no evidence that verifying citizenship against a

database with outdated information assists the State in identifying ineligible voters

attempting to vote fraudulently. Likewise, Defendants fail to show—or even

meaningfully argue—that their overinclusive exact matching protocol, which flags

eligible voters as potentially ineligible because of single-character mismatches in


12
   Other states have adopted a “substantial” match approach, whereby certain
values must match, but for other values—like first names—common sense may be
used. See Nat’l Ass’n of Sec’ys of State, NASS Report: Maintenance of State Voter
Registration Lists 10–11 (updated Dec. 2017), https://www.nass.org/sites/default/
files/reports/nass-report-voter-reg-maintenance-final-dec17.pdf.


                                         24
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 29 of 33




name or birthdate and has an error rate as “ridiculous[ly]” high as 20 or 30 percent,

serves a state interest. SAMF ¶ 420.13

      In sum, Plaintiffs’ evidence makes clear that Georgia’s error-ridden Exact

Match system produces elections that are “unequally open” to people of color.

Brnovich, 141 S. Ct. at 2345.

                                  CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request the Court deny

Defendants’ renewed motion for partial summary judgment.

      This 10th day of August, 2021.

                                Respectfully submitted,

                                /s/ Allegra J. Lawrence
                                Allegra J. Lawrence (GA Bar No. 439797)
                                Leslie J. Bryan (GA Bar No. 091175)
                                Celeste Coco-Ewing (admitted pro hac vice)
                                Michelle L. McClafferty (GA Bar No. 161970)
                                Maia Cogen (GA Bar No. 832438)
                                Suzanne Smith Williams (GA Bar No. 526105)
                                LAWRENCE & BUNDY LLC
13
  As is well established, Section 2 of the VRA prohibits practices adopted with a
discriminatory purpose. See Chisom v. Roemer, 501 U.S. 380, 394 n.21 (1991); see
also Brnovich, 141 S. Ct. at 2330. This Court has already denied Defendants’
motion for summary judgment on Plaintiffs’ claims regarding Exact Match under
Count II (Fifteenth Amendment) and Count III (Fourteenth Amendment). See ECF
No. 617 at 74-75; see also id. at 80. In denying summary judgment on these
claims, the Court determined that there existed at a minimum a dispute of material
fact as to whether Exact Match was adopted with a discriminatory purpose. Id. at
75, 80. These rulings provide yet another basis upon which to deny Defendants’
renewed motion for partial summary judgment.

                                         25
Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 30 of 33




                       1180 West Peachtree Street
                       Suite 1650
                       Atlanta, GA 30309
                       Telephone: (404) 400-3350
                       Fax: (404) 609-2504
                       allegra.lawrence-hardy@lawrencebundy.com
                       leslie.bryan@lawrencebundy.com
                       celeste.coco-ewing@lawrencebundy.com
                       michelle.mcclafferty@lawrencebundy.com
                       maia.cogen@lawrencebundy.com
                       suzanne.williams@lawrencebundy.com

                       Thomas R. Bundy (Admitted pro hac vice)
                       LAWRENCE & BUNDY LLC
                       8115 Maple Lawn Boulevard
                       Suite 350
                       Fulton, MD 20789
                       Telephone: (240) 786-4998
                       Fax: (240) 786-4501
                       thomas.bundy@lawrencebundy.com

                       Dara Lindenbaum (Admitted pro hac vice)
                       SANDLER REIFF LAMB ROSENSTEIN &
                       BIRKENSTOCK, P.C.
                       1090 Vermont Avenue, NW
                       Suite 750
                       Washington, DC 20005
                       Telephone: (202) 479-1111
                       Fax: (202) 479-1115
                       lindenbaum@sandlerreiff.com

                       Elizabeth Tanis (GA Bar No. 697415)
                       John Chandler (GA Bar No. 120600)
                       957 Springdale Road, NE
                       Atlanta, GA 30306
                       Telephone: (404) 771-2275
                       beth.tanis@gmail.com
                       jachandler@gmail.com


                              26
Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 31 of 33




                       Kurt G. Kastorf (GA Bar No. 315315)
                       KASTORF LAW, LLC
                       1387 Iverson Street
                       Suite 100
                       Atlanta, GA 30307
                       Telephone: (404) 900-0330
                       kurt@kastorflaw.com

                       Matthew G. Kaiser (Admitted pro hac vice)
                       Sarah R. Fink (Admitted pro hac vice)
                       Norman G. Anderson (Admitted pro hac vice)
                       KAISERDILLON PLLC
                       1099 Fourteenth Street, NW
                       Eighth Floor West
                       Washington, DC 20005
                       Telephone: (202) 640-2850
                       Fax: (202) 280-1034
                       mkaiser@kaiserdillon.com
                       sfink@kaiserdillon.com
                       nanderson@kaiserdillion.com

                       Andrew D. Herman (Admitted pro hac vice)
                       Nina C. Gupta (Admitted pro hac vice)
                       MILLER & CHEVALIER CHARTERED
                       900 Sixteenth Street, NW
                       Washington, DC 20006
                       Telephone: (202) 626-5800
                       Fax: (202) 626-5801
                       aherman@milchev.com
                       ngupta@milchev.com

                       Kali N. Bracey (Admitted pro hac vice)
                       Ishan K. Bhabha (Admitted pro hac vice)
                       JENNER & BLOCK LLP
                       1099 New York Avenue, NW
                       Suite 900
                       Washington, DC 20001
                       Telephone: (202) 639-6000
                       Fax: (202) 639-6066
                              27
Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 32 of 33




                       kbracey@jenner.com
                       ibhabha@jenner.com

                       Jeremy M. Creelan (Admitted pro hac vice)
                       Elizabeth A. Edmondson (Admitted pro hac vice)
                       JENNER & BLOCK LLP
                       919 Third Avenue
                       New York, New York 10022
                       Telephone: (212) 891-1600
                       Fax: (212) 891-1699
                       jcreelan@jenner.com
                       eedmondson@jenner.com

                       Von A. DuBose
                       DUBOSE MILLER LLC
                       75 14th Street N.E.
                       Suite 2110
                       Atlanta, GA 30309
                       Telephone: (404) 720-8111
                       Fax: (404) 921-9557
                       dubose@dubosemiller.com

                       Jonathan Diaz (Admitted pro hac vice)
                       Paul M. Smith (Admitted pro hac vice)
                       CAMPAIGN LEGAL CENTER
                       1101 14 Street NW
                       Suite 400
                       Washington, DC 20005
                       Telephone: (202)736-2200
                       psmith@campaignlegal.org
                       jdiaz@campaignlegal.org

                       Counsel for Fair Fight Action, Inc.; Care in
                       Action, Inc.; Ebenezer Baptist Church of Atlanta,
                       Georgia, Inc.; Baconton Missionary Baptist
                       Church, Inc.; Virginia-Highland Church, Inc.; and
                       The Sixth Episcopal District, Inc.



                               28
      Case 1:18-cv-05391-SCJ Document 627 Filed 08/10/21 Page 33 of 33




                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing has been prepared with a font size and

point selection (Times New Roman, 14 pt.) that is approved by the Court pursuant

to Local Rules 5.1(C) and 7.1(D).

      This, the 10th day of August, 2021.

                                       /s/ Allegra J. Lawrence
                                       Allegra J. Lawrence



                         CERTIFICATE OF SERVICE

      I hereby certify that, on August 10, 2021, I filed the within and foregoing

PLAINTIFFS’ MEMORANDUM OF LAW IN OPPOSITION TO

DEFENDANTS’ RENEWED MOTION FOR PARTIAL SUMMARY

JUDGMENT with the Clerk of Court using the CM/ECF electronic filing system

which will automatically send counsel of record e-mail notification of such filing.

      This, the 10th day of August, 2021.


                                       /s/ Allegra J. Lawrence
                                       Allegra J. Lawrence




                                         29
